Order entered February 14, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-00995-CV

                  IN RE J.C. PENNEY COMPANY, INC., ET AL., Relators

                       On Appeal from the 193rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-00735

                                             ORDER
       The Court ORDERS the parties to file another joint status report regarding this

proceeding within thirty days of the date of this order.




                                                       /s/   KERRY P. FITZGERALD
                                                             JUSTICE